 SIGNAL COMMUNICATIONS423Signal Communications, Inc. and Signal Equipment,Inc. and International Brotherhood of ElectricalWorkers, Local 46. Case 19-CA-1790522 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn 21 May 1986 Administrative Law Judge Jer-rold H. Shapiro issued the attached decision. TheRespondents filed exceptions and a supportingbrief, and the General Counsel filed a response tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions, to modify his remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, SignalCommunications, Inc. and Signal Equipment, Inc.,Seattle, Washington, their officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.I The Respondents have excepted to some of the judge's credibihtyfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Product's, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Ch..1951). We have carefully examined the record and find no basis for re-versing the findings.In adopting the judge's reliance on Garwood-Detrott Truck Equipment,274 NLRB 113 (1985), we note that the judge cited that case only for theproposition that an employer is obligated to bargain over the effects of itsdecision to cease busmess. We therefore find it unnecessary to pass on theBoard's other holdings in that case.2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. • 6621.Eduardo Escamilla, Esq., for the General Counsel.Gary M. Carlson, for the Respondents.John Tobey, for the Charging Party.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This proceeding, in which a hearing was held March 11,1986, is based on an amended unfair labor practicecharge filed on December 4, 1985, by InternationalBrotherhood of Electrical Workers, Local 46 (Union)284 NLRB No. 54against Signal Communications, Inc. (Respondent SO)and Signal Equipment, Inc. (Respondent SEA' and on acomplaint issued December 9, 1985, by a Regional Di-rector of the National Labor Relations Board (Board),on behalf of the Board's 'General Counsel, alleging thatRespondents have engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Na-tional Labor Relations Act (Act).2 More Specifically, thecomplaint in effect alleges that on October 15, 1985, Re-spondent DCI ceased doing business and terminated itsunion-represented employees without prior notice to theUnion and without having afforded the Union an oppor-tunity to bargain about the effects of the shutdown onthe employees, thereby violating Section 8(a)(5) and (1)of the Act. The complaint in effect also alleges that Re-spondent SEI is a successor employer and, as such, isjointly and severally liable with Respondent SCI toremedy Respondent SCI's aforesaid unfair labor practice.Lastly, the complaint alleges that Respondent SE!, as asuccessor employer, was obligated to recognize and bar-gain with the Union as the collective-bargaining repre-sentative of the unit employees, and that on November 5,1985, it rejected the Union's request that it do so, there-by violating Section 8(a)(5) and (1) of the Act. Respond-ents filed an answer, which was amended at the hearing,denying the commission of the alleged unfair labor prac-tices.3On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs filed by the General Counsel and Re-spondents, I make the followingFINDINGS OF FACTL THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRespondent SCI is a State of Washington corporation.Its president, Harold Lander, owns 90 percent of thebusiness and the remainder is owned by John Pieroth, itsvice president. SCI's place of business was located in Se-attle, Washington. It sold, installed, and serviced firealarm systems, fire suppression Halon systems, and audiocommunication and telecommunication systems.Early in the 1980s SCI successfully bid on severaljobs, which required that it install special electronic sys-tems in prisons and county jails in the State of Washing-ton. This work involved a completely new concept ofelectronic systems with which SCI had no previous ex-perience. The cost to complete the work was substantial-ly higher than anticipated. On one of the jobs, a $1.7 mil-lion contract involving the King County Jail, the costsgot completely out of control. By early 1984 SCI was inThe original charge was filed October 29, 1985, against RespondentSCI.2 The complamt was amended at the hearing.3 In their answer Respondents admit the Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act. Also Respondents admits, andthe record establishes, that during the times material Respondents wereemployers engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act and met one of the Board's applicable discretionary jurisdic-tional standards. 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDserious financial difficulties and this situation continuedinto 1985.Early in 1985 SCI's owners began to look for anothercompany to purchase SCI's existing contracts or some ofits assets. It appeared that SCI and the Pyrotronics Cor-poration had reached such an agreement, but in late Sep-tember 1985 Pyrotronics informed SCI's owners that thedeal was off. Also, in late September 1985, SCI's bank,whom SCI owed $1.7 million, notified SCI that the com-pany's line of credit was discontinued,4 that the bank in-tended to foreclose on the lien that the bank had placedon SCI's assets,6 and suggested that SCI's owners "goout and find some new financing so that you can buysome of the assets of SCI to [form] a new smaller oper-ation." SCI's owners, Lander and Pieroth, followed thissuggestion (Tr. 110, LL. 17-21) and, with some other in-dividuals, as described infra, they formed RespondentSEI to take over what remained of SCI's business, andon October 15, 1985, when the bank exercised its right offoreclosure against SCI's assets, SCI ceased to do busi-ness. On October 16, 1985, SEI took over the business.On the date of the hearing in this case, March 11,1986, Respondent SCI owned no assets and employed noemployees and its debts totaled approximately $1.5 mil-lion. SCI has the potential, however, to pay off all of itsdebts if it prevails in a $4 million lawsuit it has filedagainst King County in connection with the KingCounty Jail job.In addition to its office, sales, engineering, and draftingdepartment, Respondent SCI employed productionworkers classified as installers, assemblers, and electronictechnicians, who were employed in its installation, manu-facturing, and service departments. Each department wassupervised by a department manager who reported toPresident Lander and Vice President Pieroth. Landertestified he managed Respondent SCI's business oper-ations (Tr. 161).The record, Respondent's Exhibit 11, shows that earlyin May 1985 SCI employed 34 production workers-as-semblers, installers, and electronic technicians-of whom6, electronic technicians Steve Doherty, Dennis Doyle,Richard Gregory, William Klemm, Mike Hoover, andHarold Rask, were employed in the service departmentlocated at SCI's Seattle facility. They were supervisedby service department manager Dennis Forbes. On Octo-ber 15, 1985, all that remained of SCI's above-describedproduction work force were four electronic technicians(Doherty, Doyle, Gregory, and Klemm) employed at itsSeattle facility in the service department, Service De-partment Manager Forbes and seven installers and assem-blers employed by SCI to do installation work on aprison project located in Clallam Bay, Washington. Asdescribed infra, on October 15, 1985, Respondent SCIceased doing business and terminated its five service de-partment employees, and the next day these five workersbegan to work for Respondent SE!. The seven produc-tion workers performing installation work at the prison4 As early as the middle of August 1985 the bank warned SCI thatunless its financial situation improved, the bank would discontinue fund-ing it.5 SCI's bank had placed a hen on SCI's assets as security for SCI'sdebt.project in Clallam Bay continued to work there until thecompletion of the project, but Respondent stoppedpaying their wages and benefits about October 15, 1985;the project's general contractor paid them until theywere terminated.6In August 1985, after SCI's owners had informed theemployees about the Company's precarious fmancial situ-ation, SCI's sales manager and five other employees quittheir jobs with SCI and formed a new company, SignalSystems, Inc., with SCI's former sales manager as presi-dent. In August 1985 SCI and Signal Systems, Inc. en-tered into an agreement whereby Signal Systems tookover that portion of SCI's business which involved thesale, installation, and servicing of audio communicationand telecommunication systems, leaving SCI to sell, in-stall, and service fire alarm and fire suppression Halonsystems. Subsequently, in 1985 when SCI laid off em-ployees, a substantial number of them went to work forSignal Systems.Since at least 1965 the Union represented RespondentSCI's electronic technicians, installers, and assemblers,and they were covered by a series of collective-bargain-ing contracts between SCI and the Union, the mostrecent one being effective from October 1, 1984, to Sep-tember 30, 1986. It was negotiated with the Union bySCI's owners Pieroth and Lander, who, Pieroth testified,were jointly responsible for SCI's labor relations policy.On various dates in the spring and summer of 1985,SCI laid off union-represented employees. Several daysprior to these layoffs, SCI's vice president, Pieroth, tele-phoned Union Business Representative John Tobey andtold him about the scheduled layoffs, the names of theemployees selected for layoffs, the order in which theywould be laid off,7 and explained that the employeeswere being laid off because the Company's business wasshrinking, and that because of this there was a reductionin work. During one of these conversations, Pieroth alsoinformed Tobey about the Company's financial difficul-ties.In September 1985, commencing on September 13,SCI laid off six additional union-represented employees.Several days prior to September 13, Pieroth telephonedTobey and notified him about these scheduled layoffs.Pieroth testified that in addition to speaking to Tobeyabout the layoffs, that he told him "SCI was going to goout of business," and that Tobey responded by stating,"He was sorry." Tobey testified that Pieroth did notmake such a statement. I reject Pieroth's testimony be-cause his testimonial demeanor was poor when he gavethis testimony, whereas Tobey's was good. Moreover,Pieroth's testimony that he unequivocally stated toTobey that "SCI was going out of business," is not con-sistent with his later testimony that, "I told Tobey that Ithought the company would go out of business" and his6 Pieroth testified there were approximately 12 installers employed onOctober 15, 1985, at Clallam Bay. However, the record, R Each 11,shows there were seven and shows they were terminated on variousdates in October 1985, November 1985, January 1986, and February1986. Robert Almeda, who supervised the Clallam Bay installers for Re-spondent, was the last worker terminated.7 The governing collective-bargaining contract provides that an em-ployee's seniority "shall govern" in cases of "layoffs and recalls." SIGNAL COMMUNICATIONS425later testimony that, "I told Tobey that the companyprobably would go out of business." In addition, his testi-mony is implausible because SCI's owners did not decideto go out of business until 2 or 3 weeks followingPieroth's conversation with Tobey, when the deal withPyrotronics failed to materialize.9 Nonetheless, Pieroth,in an effort to explain why he advised Tobey early inSeptember that SCI intended to go out of business, testi-fied that "The reason I told him [SCI] was going out ofbusiness, that's when I was sort of disappointed with thefact that I thought I had a solution with Pyrotronics andthat all fell through." It is for all these reasons, in par-ticular Pieroth's poor demeanor, that I find Pieroth didnot indicate to Tobey in September 1985 that SCI in-tended to go out of businessOn October 15, 1985, SCI employed five workers inits service department: electronic technicians Doyle, Do-herty, Gregory, and Klemm and Service DepartmentManager Forbes. On October 15, or at the start of theworkday on October 16 in Gregory's case, SCI's ownersLander and Pieroth informed the service departmentworkers that their employment with SCI was terminatedbecause it was going out of business, that a new compa-ny named SEI had been formed to take its place, and of-fered them employment with the new company. They allaccepted. On October 16, 1985, without a hiatus in theiremployment, they began work for SE!.On October 17, 1985, Pieroth telephoned Tobey andtold him that SCI had gone out of business effective Oc-tober 15, 1985, and that its place had been taken by anew company named SEI and, in response to Tobey's in-quiry, stated that the wages and benefits paid by SEI tothe former SCI employees would be modified from whatthey had been while the employees were employed bySC!. The entire conversation lasted 2 or 3 minutesTobey credibly testified that this was the first notice tohim that SCI had gone out of business and further testi-fied that prior to this he had not been informed that SCIintended to go out of business.On November 5, 1985, Union Representative Tobeywent to SCI's former place of business, now occupied bySE!, and spoke to Lander and Pieroth, the president andvice president of both companies. Lander told Tobeythat the reason SEI had been formed to take SCI's placewas that SCI was broke. Tobey told Lander and Pieroththat the Union retained the right to represent and bar-gain on behalf of SCI's service department employeeswho were now employed by SE!. Neither Lander norPieroth replied. Tobey also expressed his concern aboutthe workers employed by SCI at the Clallam Bay, Wash-ington prison project. In response Lander stated thatafter October 15, 1985, the wages and benefits of theseworkers would be taken care of by Howard Wright, theproject's general contractor. Tobey then asked howLander intended to handle the vacation and sick leaveowed to SCI's other employees, including the service de-8 I note that Pieroth testified that his September 1985 conversationwith Tobey had to have taken place before September 13, 1985, the dateof the first of the senes of scheduled September layoffs, and thatPieroth's main reason for telephoning Tobey was to inform him aboutthese scheduled layoffs.partinent employees now employed by SEI.9 Lander re-plied that those back benefits would be taken care of inthe future. Tobey said nothing further and this ended themeeting.On October 16, 1985, Respondent SEI went into busi-ness. It is a State of Washington corporation that was in-corporated in October 1985. Its president, John Pieroth,and its vice president, Harold Lander, each own 15 per-cent of the business, and the remainder is owned bythree other individuals. Pieroth testified that SEI's laborrelations are jointly handled by himself and Lander, andthe record, General Counsel's Exhibits 3g and 3i, showsthat Lander is SET's "business manager" and Pieroth isits "sales manger."Virtually all (approximately 90 prcent) of SErs officefurniture and equipment, business inventory, shop equip-ment, and motor vehicles were owned and used by SCIin its business These assets of SCI were purchased bySE! from SCI's bank that, as described supra, had placeda lien on the assets as security for SCI's debt.Respondent SEI is in the same business as SCI, whenSCI went out of business, namely, the sale, installation,and servicing of fire alarms and fire suppression Halonsystems. For approximately its first 2 months of oper-ation SEI did business at SCI's former facility and thenmoved to a new location on the same street approximate-ly 50 to 100 feet away.On October 16, 1985, when SCI commenced doingbusiness, it employed 11 employees, all of whom hadbeen employed by SCI, as follows:Electronic technicians Doherty, Doyle, Gregory, andKlemm and Service Manager Forbes in the service de-partment; Business Manager Lander; Sales ManagerPieroth, drafter Raybell; engineer Starks; accountantTillman; and Office Manager Wahlen. On the day of thehearing in this case, March 11, 1986, all these workerswere still employed by SE!. The only persons employedby SEI since its inception were a salesman employed onDecember 2, 1985, and a secretary who only worked fora period of 3 weeks in November 1985.The four electronic technicians employed in SEI'sservice department do the same work for SEI that theydid for SCI, using the same tools, equipment, and skillsas when they worked for SCI, and work for SEI underthe immediate supervision of the same service depart-ment manager who supervised their work for SCI. Thevast majority of SEI's customers whom the techniciansservice are the same ones they serviced while workingfor SCI,1• and the station wagons or vans the techni-cians drive for SEI still identify their employer as SCI.Last, with respect to the terms and conditions of em-ployment of the four electronic technicians who camefrom SCI to work for SE!, the record reveals that theirwork schedule did not change when they went to workfor SEI, but that while SCI's contract with the Union re-9 Under the governing collective-bargaming contract SCI was obhgat-ed to pay terminated employees for all their accrued sick leave and ac-crued vacation time.10 The record establishes that as of the date of the hearing in this case,March 11, 1986, between 70 and 95 percent of SEI's customers had beencustomers of scr when it operated the business. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquires that they be paid $15.95 an hour, that SEI paysthree of them $14.08 an hour and the fourth $15.35 anhour. Otherwise the record is silent concerning theirother terms and conditions of employment.B. Discussion and Conclusions1. Respondent SCI violated Section 8(a)(5) and (1)of the Act by failing to bargain with the Unionover the effects of its decision to terminate itsoperations on the unit employeesAn employer who decides to terminate its operationsand go out of business is obligated by Section 8(a)(5) ofthe Act to bargain with the union that represents its em-ployees about the effects of that decision on the bargain-ing unit employees. First National Maintenance Corp. v.NLRB, 452 U.S. 666, 681 (1981); Cross Co., 274 NLRB392 (1985); Gar Wood-Detroit Truck Equipment, 274NLRB 113 (1985). The General Counsel contends, and Iagree, that Respondent SCI unlawfully failed to bargainwith the Union about the effects of its decision to ceaseoperations and go out of business on the employees rep-resented by the Union. In agreeing with the GeneralCounsel's contention, I rely on the fact that RespondentSCI failed to give the Union advance notification of itsintention to go out of business and did not notify theUnion of this until October 17, 1985, 2 days after SCIclosed its Seattle facility and terminated the unit employ-ees. Moreover, Respondent SCI's representatives, in theirOctober 17 communication to the Union, did not evenoffer to bargain about the effects of SCI's cessation ofbusiness on the unit employees, but merely informedUnion Business Representative Tobey that it had alreadygone out of business effective October 15 and had beenreplaced by another employer, and that the new employ-er intended to change the unit employees' wages andbenefits. Likewise, the November 1985 meeting betweenTobey and SCI's representatives, which was held atTobey's request, occurred 3 weeks after SCI had goneout of business and terminated the unit employees and, atthis meeting, SCI did not even offer to bargain about theeffects of its cessation of business on the unit employees.In these circumstances, I conclude that Respondent SCIviolated Section 8(a)(5) and (1) of the Act by its failureto afford the Union adequate timely notice and a mean-ingful opportunity to bargain about the effects on theemployees represented by the Union of its cessation ofbusiness." Gar Wood-Detroit Truck Equipment, supra." In general, when an employer decides to take action that significant-ly impacts on employees' terms or conditions or tenure of employment,the employer must afford the union an opportunity to bargain in advanceof the actual implementation of the employer's decision. See NLRB Y.Katz, 369 U.S. 736, 747 (1962); Machinists v. Northeast Airlines, 473 F.2d549, 557 (1st Cir. 1982); Ladies Garment Workers v. NLRB, 463 F.2d 907,919 (D.C. Or. 1972). In cases dealing with an employer's duty to bargainwith a union about the effects on employees of the employer's decision toclose its business, the Board has found a violation of Sec. 8(a)(5) of theAct even though the employer, after the plant has been closed and theemployees terminated, invites the union to bargain over the effects of theclosure. Transmarine Navigation Corp., 170 NLRB 389 (1968); ThompsonTransport Co., 184 NLRB 38 (1970); National Terminal Baking Corp., 190NLRB 465, 466 (1971). As the Board explained in Stone & Thomas, 221NLRB 573, 576 (1975), "meaningful bargaining over effects can onlyoccur prior to the employer's maldng and acting upon its decision." See2. Respondent SE!, as a successor employer, wasobligated to recognize and bargain with the Unionas the unit employees' bargaining representativeand violated Section 8(a)(5) and (1) of the Act byits refusal to do soAs described supra, since at least 1965 the Umon-rep-resented SCI's electronic technicians. As described supra,on November 5, 1985, Union Representative Tobey wentto SCI's former place of business, then occupied by SE!,and informed SEI's president and vice president, Pierothand Lander, that despite the change in the ownership ofthe business, the Union still retained the right to repre-sent the unit employees and bargain with the Employeron their behalf. Neither Lander nor Pieroth replied. Ifind that Tobey's statement constituted a demand for rec-ognition and bargaining and that the failure of SEI's offi-cials to respond constituted a refusal to recognize andbargain with the Union. Accordingly, the question iswhether SEI is a successor employer, so that it wasunder a legal obligation on November 5, 1985, to recog-nize and bargain with the Union as the exclusive bargain-ing representative of the electronic technicians employedin its service department.In determining whether an employer is obligated tobargain with the exclusive representative of a predeces-sor employer's employees, the traditional test is whetherthere is substantial continuity in the employing enter-prise. Lincoln Private Police, 189 NLRB 717 (1971); seealso NLRB v. Burns Security Services, 406 U.S. 272, 279-281 (1972). Where there is such continuity, the presump-tion of majority status by the union under the predeces-sor is not affected by a change in ownership. The tradi-tional criteria for this test include whether there has beensubstantial continuity in the following: (1) business oper-ations; (2) plant; (3) work force; (4) jobs and workingconditions; (5) supervisors; (6) machinery, equipment,and methods of production; and (7) product or service.E.g., Premium Foods, 260 NLRB 708, 714 (1982), enfd.709 F.2d 623 (9th Cir. 1983). Continuity of customers hasalso been considered as a factor in determining continui-ty in the employing industry. See, e.g., Stewart Chevrolet,262 NLRB 362, 364 (1982). Applying these criteria tothe totality of circumstances here, I conclude that forcollective-bargaining purposes Respondent SEI is a suc-cessor employer.The record shows: SEI is in the same business as SCI;SEI Performs the same services with the same equipmentas SCI; between 70 and 95 percent of SEI's customerswere SCI's; SEI's place of business is located between 50and 100 feet from where SCI's business was located, andalso First National Maintenance Corp. v. NLRB, 452 U.S. 666, 681-682(1981) ("Under Section 8(a)(5), bargaining over the effects of a decisionmust be conducted in a meaningful manner and at a meaningful time.") Inany event, here, after Respondent SCI went out of business and terminat-ed the unit employees, even then it did not invite the Union to bargainover the effects of that decision on the termmated unit employees. Nordoes the record reveal, or Respondent SCI contend, that this is a case inwhich the need for imperative action made it impossible for SCI to notifythe Union about its decision prior to its implementation. Rather therecord reveals that SCI made its decision to cease doing business in lateSeptember 1985, approximately 3 weeks prior to its implementation. (Tr.109-110, 136-137). SIGNAL COMMUNICATIONS427for approximately the first 2 months of its operation, SE!used SCI's place of business; SEI took over SCI's busi-ness operation without any hiatus; 90 percent of SEI'sequipment, inventory, and motor vehicles were SCI's;12and SEI's motor vehicles still identify SCI to the publicas the Employer.Respondent SEI's unit employees, the electronic tech-nicians, perform the same work for SEI as they did forSCI, using the same tools and equipment and skills aswhen they worked for SCI, and are supervised by thesame supervisor who supervised their work for SCI.Respondent SEI's president and vice president, Pierothand Lander, who own 30 percent of SEI and jointly de-termine its labor relations policies and manage its dailybusiness affairs, are also SCI's president and vice presi-dent's and its sole owners, and jointly determined itslabor relations policies and managed its daily business af-fairs.The record also shows that all of Respondent SEI'sunit employees were former employees of SCI and thatSEI employed a substantial and representative comple-ment of unit employees when on November 5, 1985, theUnion requested recognition and bargaining.Based on the foregoing, I find that Respondent SEI isa successor employer and as a successor employer wasobligated to recognize and bargain with the exclusivebargaining representative of the unit employees acquiredfrom the predecessor employer unless it demonstrateseither that the representative no longer enjoyed majoritysupport on the date of its refusal to bargain or that it hada good-faith doubt of the representative's continued ma-jority support. Westwood Import Co., 251 NLRB 1213,1225 fn. 21 (1980). Respondent SEI demonstrated nei-ther. I therefore conclude that Respondent SE! violatedSection 8(a)(5) and (1) of the Act by its refusal on No-vember 5, 1985, to recognize and bargain with the Unionas the exclusive bargaining representative of the unit em-ployees.In concluding that there was a substantial continuity inthe employing enterprise so as to make SEI a successoremployer, I have considered that when SCI ceased doingbusiness on October 15, 1985, that it was in the midst ofperforming an installation job at Clallam Bay, Washing-ton, where it employed seven installers and assemblersperforming installation work, who continued to workthere for the next few months until their work ended.Consistent with the cessation of its business operations,SC!, about October 15, 1985, ceased to pay the ClallamBay workers their wages or other benefits, which for theremainder of their employment were paid by theproject's general contractor. These installers and assem-blers were a part of the bargaining unit of assemblers, in-stallers, and electronic technicians employed by SCI who/,4 The foreclosure and sale of SCI's assets to SEI by a third party, abank, did not affect the continuity of the SCl/SEI entity where, as here,the record establishes there is a continuity of the employing industry. SeeNaB v. Ethan Allen, Inc., 544 F.2d 742, 743-744 (4th Cir 1976) (fore-closure and resale of assets by bank to successor); NLRB v. Zayre Corp.,424 F.2d 1159, 1161 (5th Cir. 1970) (purchase of assets from Ch. XIcreditors' committee).As noted supra, Lander is SCI's president and Pieroth its vice presi-dent.were represented by the Union." Respondent SEI, how-ever, only employed SCI's electronic technicians. Thischange in the operational structure of the unit does notdetract from SEI's status as a successor employer for asthe Board has recently stated, "Nt is well established. . . 'that successorship obligations are not deft..Ited bythe mere fact that only a portion of a former union-rep-resented operation is subject to the sale or transfer to anew owner, so long as the employees in the conveyedportion constitute a separate appropriate unit, and theycomprise a majority of the unit under the new oper-ation." Louis Pappas' Restaurant, 275 NLRB 1519, 1529(1985), citing Stewart Granite Enterprises, 255 NLRB 569,573 (1981), and cases cited therein. In the instant case,Respondent SEI stipulated that "the appropriate unit isall employees employed as electronic technicians" and,as described supra, the former SEI electronic technicianscomprise a majority of the unit under the new operation.On the basis of the foregoing findings of fact, and onthe entire record, I make the followingCONCLUSIONS OF LAW1.Respondents SCI and SEI are employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent SEI is a successor employer to Re-spondent SCI for purposes of Section 8(a)(5) and Section9(a) of the Act.3.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4.All employees employed as electronic techniciansby Respondents SCI and SEI at their Seattle, Washing-ton facilities, but excluding engineers, office clerical em-ployees, confidential employees, management trainees,administrative employees, and supervisors as defmed inthe Act constitute an appropriate bargaining unit withinthe meaning of Section 9(a) of the Act.5.During all times material the Union has been and isthe exclusive bargaining representative of all the employ-ees in the aforesaid bargaining unit within the meaning ofSection 9(a) of the Act.6.By failing to afford the Union adequate timelynotice and a meaningful opportunity to bargain about theeffects on the employees employed in the appropriateunit of its decision to close its Seattle facility, Respond-ent SCI has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act.7.By refusing to recognize and bargain with theUnion as the exclusive collective-bargaining representa-tive of the employees in the appropriate unit, Respond-ent SEI has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act.14 The fact that SEI took over only SCI's service department that em-ployed the electronic technicians and that SCI completed the ClallamBay project, where its assemblers and installers were doing the installa-tion work, does not alter the fact, with respect to the service department,that the business operation of SEI remained substantially the same as thatof SCI. See Miami Industrial Trucks, 221 NLRB 1223 (1975); NLRB v.Band-Age Inc, 534 F.2d 1, 4 (1st Cir. 1976). 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that they cease anddesist therefrom, and take certain affirmative action de-signed to effectuate the policies of the Act.As a result of Respondent SCI's unlawful failure tobargain about the effects of its cessation of operations,the terminated unit employees have been denied an op-portunity to bargain through their collective-bargainingrepresentative at a time when Respondent Sc! might stillhave been in need of their services, and a measure of bal-anced bargaining power existed. Meaningful bargainingcan not be assured until some measure of economicstrength is restored to the Union. A bargaining orderalone, therefore, can not serve as an adequate remedy forthe unfair labor practice committed.Accordingly it is necessary in order to effectuate thepurposes of the Act, to require Respondent SCI to bar-gain with the Union concerning the effects of the closingof its Seattle facility on its unit employees, and I shall in-clude in my recommended Order a limited backpay re-quirement designed to make whole the unit employeesfor losses suffered as a result of the violation and torecreate in some practicable manner a situation in whichthe parties' bargaining is not entirely devoid of economicconsequences for Respondent. I shall do so by requiringRespondent SCI to pay backpay to its unit employees ina manner similar to that required in Transmarine Naviga-tion Corp., 170 NLRB 389 (1968). Thus, Respondent SCIshall pay the employees backpay at the rate of theirnormal wages when last in Respondent SCI's employfrom 5 days after the date of this Decision and Orderuntil the occurrence of the earlier of the following con-ditions: (1) the date Respondent SCI bargains to agree-ment with the Union on those subjects pertaining to theeffects of the closing of Respondent's SCI's operationson the employees; (2) a bona fide impasse in bargaining;(3) the failure of the Union to request bargaining within5 days of this Decision and Order, or to commence ne-gotiations within 5 days of Respondent's notice of itsdesire to bargain with the Union; or (4) the subsequentfailure of the Union to bargain in good faith; but in noevent shall the sum to any of the employees exceed theamount he would have earned as wages from October15, 1985, the date on which Respondent terminated itsoperations, to the time he secured equivalent employ-ment elsewhere," or the date on which Respondent SCIshall have offered to bargain, whichever occurs sooner;provided, however, that in no event shall this sum beless than these employees would have earned for a 2-week period at the rate of their normal wages when lastin Respondent SCI's employ." Interest on all such sums15 The four unit employees terminated by SCI when it ceased doingbusiness did not secure equivalent or substantially equivalent employmentby going to work for Respondent SE!, in view of the fact that three ofthem suffered a loss of almost $2 an hour in wages and the fourth suf-fered a loss of 60 cents an hour in wages.16 Transmarine Navigation Corp., supra.shall be paid in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977). See generally Isis PlumbingCo., 138 NLRB 716 (1962).To further effectuate the policies of the Act, Respond-ent SCI shall be required to establish a preferential hiringlist of the above-described terminated unit employees fol-lowing the system of seniority provided for in the collec-tive-bargaining agreement and, if Respondent SCI re-sumes operations anywhere in the Seattle, Washingtonarea, it shall be required to offer these employees rein-statement. If, however, Respondent SCI were to resumeits Seattle, Washington operation, Respondent shall berequired to offer the unit employees reinstatement totheir former or substantially equivalent positions."Furthermore, in view of the fact that Respondent SC1is no longer in operation, I shall recommend that Re-spondent SCI mail copies of the attached notice signedby Respondent SCI to each of the unit employees termi-nated on the date it ceased operations.The above-described limited make-whole order issuedin this case, sometimes referred to as the Transmarinebackpay remedy, is the traditional remedy imposed bythe Board and accepted by the courts for an employer'sfailure to bargain over the effects of the discontinuanceof operations on unit employees. See Ladies' GarmentWorkers v. NLRB, 463 F.2d 907, 921 (D.C. Cir. 1972);Morrison Cafeterias v. NLRB, 431 F.2d 254, 258 (8th Cir.1970); NLRB v. Drapery Mfg. Co., 425 F.2d 1026, 1028-1029 (8th Cir. 1970); Globe Security Services, 229 NLRB460, 462-463 (1977), enfd. mem. 582 F.2d 1275 (3d Cir.1978); Empire Dental Co., 211 NLRB 860, 861 (1974),enfd. mem. sub nom. NLRB v. Williams, 538 F.2d 337(9th Cir. 1976); Yorke v. NLRB, 709 F.2d 1138 (7th Cir.1983); Burgmeyer Bros., 254 NLRB 1027, 1028-1029 fn. 7(1981); Penntech Papers, 263 NLRB 264, 265-266 (1982);Gar Wood-Detroit Truck Equipment, 274 NLRB 113(1985). Respondent SCI objects to its imposition. Itargues that because the terminated unit employees ob-tained employment with the successor employer immedi-ately, that the Transmanne backpay remedy is impermis-sibly punitive as the terminated employees were not ad-versely affected by the closure of SCI's Seattle facility. Idisagree. I believe that the traditional limited backpayremedy that I have re-commended serves to effectuatethe remedial purposes of the Act. I recognize that theability of Respondent SCI to make cash concessions atthe time of the closure was limited due to its poor finan-cial situation, and I am aware that the terminated unit'employees were hired by the successor employer imme-diately, albeit with a lower hourly wage rate and per-haps with lesser fringe benefits. Nevertheless, severalmonths after SCI's cessation of business, the Union canhardly hope to obtain the same benefits from bargainingthat might have helped ease the unit employees' transi-tion into their employment with their new employer had"effects" bargaining taken place at the time required bylaw." The limited backpay remedy takes into account17 Penntech Papers, 263 NLRB 264 (1982); Burgmeyer Bros., 254 NLRB1027 (1981); Drapery Mfg. Co., 170 NLRB 1706 (1968)." I note that "effects" bargaining provides the 'Union in this case anopportunity to bargain in the employees' interest for, among other things,Continued SIGNAL COMMUNICATIONS429the changed circumstances since the closing, and 2weeks of backpay for four employees represents an in-substantial amount, especially when viewed in the con-text of SCI's $4 million lawsuit against Kings County.Moreover, the minimum pay period may well discourageimpasse in the bargaining that is to ensue. It is for allthese reasons that I am persuaded that the traditionallimited backpay remedy that has been recommended isnot inappropriate.19I also find, as the General Counsel contends, that Re-spondents SCI and SEI are jointly and severally liablefor the backpay due to the unit employees under the lim-ited backpay remedy recommended in this case. As asuccessor employer, Respondent SEI may be required toremedy Respondent SCI's unfair labor practice, if it tookover SCI's business operation with knowledge of SCI'sunfair labor practice. Golden State Bottling Co. v. NLRB,414 U.S. 168 (1973); Perma Vinyl Corp., 164 NLRB 968,969 (1967), enfd. sub nom. United States Pipe & FoundryCo. v. NLRB, 398 F.2d 544 (5th Cir. 1968). I am persuad-ed that during the crucial period of time Respondent SEIhad knowldedge of SCI's unfair labor practice, and amalso persuaded that in striking a balance between theconflicting interests of SE!, the public, and the unit em-ployees affected by the unfair labor practice, that it is ap-propriate for SEI to be required to remedy SCI's unfairlabor practice in the manner requested by the GeneralCounsel.Almost all the decided cases, including Golden StateBottling and Perma Vinyl, which have dealt with theissue of a successor employer's obligation to remedy apredecessor's unfair labor practices, arose in the contextof a successor's takeover of a predecessor's businesswhich occurred subsequent to the predecessor's involve-ment in unfair labor practice litigation•the filing of acharge or the issuance of a complaint or the issuance of aBoard or court order. As a result, the question of wheth-er a successor took over the business operation withknowledge of a predecessor's unfair labor practices isusually stated in terms of whether the predecessor tookover the business with knowledge of the pending unfairlabor practice litigation. In the instant case, because theunfair labor practice charge was not filed until after SEItook over SCI's business, Respondent SE][ did not knowand could not have known that unfair labor practice liti-gation was pending when it took over SCI's business op-eration. In cases of this nature, however, the Board hasrequired successor employers to remedy predecessor em-ployers' unfair labor practices so long as the record es-tablishes that the successors, took over the predecessors'such benefits as severance pay, accrued vacation and/or sick leave pay,pension fund payments, reference letters for jobs with other employers,and health coverage and conversion rights." Raskin Packing Co— 246 NLRB 78 (1979), the only case that Ifound, none were cited by the parties, that is similar to the instant caseinsofar as it involves a successor employer who offered to employ theemployees termmated by a predecessor employer who unlawfully failedto engage in "effects" bargaining, is clearly distinguishable from the in-stant case. There, the predecessor employer closed its plant in an emer-gency situation and there was no possible way to bargain about the ef-fects on the unit employees before closing. Also, the successor employerrecognized the union and entered mto a contract with the union coveringthe unit employeesbusiness operations with knowledge of the predecessors'unfair labor practices. Ocoma Foods Co., 186 NLRB 697(1970) (successor employer took over predecessor's busi-ness several months before the unfair labor practicecharge was filed); Bell Co., 243 NLRB 977 (1979) (suc-cessor employer took over predecessor's business on thesame day the unfair labor practice charge was filed andthere was no fmding that the successor was served withthe charge or otherwise received notice of the chargeprior to taking over the business).20 And, in determiningwhether a successor employer knew during the crucialperiod if the predecessor had committed unfair laborpractices, "[it is well settled that the responsibility of es-tablishing that a new employer was without knowledgeof its predecessor's unfair labor practices at the time ittook over a latter's operation rests with the alleged suc-cessor." Am-Del-Co., 234 NLRB 1040, 1041 (1978).Accord: Mansion House Center Management Corp., 208NLRB 684, 686 (1974).In the instant case, Respondents presented no evidencethat the officials of SEI who participated in the transac-tion with SCI that resulted in SEI's takeover of the busi-ness were unaware of SCI's unfair labor practice whenthey concluded the transaction Quite the contrary, asdescribed below, an opposite inference is warranted fromthe record as a whole.As described in detail supra, SCI's president Landerand its vice president, Pieroth, owned SC!, managed itsdaily business affairs, and jointly determined its labor, re-lations' policies. Pieroth and Lander are also SET's presi-dent and vice president, own 30 percent of its business,manage its daily business affairs, and jointly determine itslabor relations' policies. These circumstances, absent anyevidence to the contrary, warrant the inference that Pier-oth and Lander acted as the principles on behalf of bothSCI and SEI in the negotiations between those compa-nies that resulted in SEI's takeover of SCI's business op-eration. And, as described in detail supra, Pieroth andLander were the company representatives responsible forthe commission of SCI's unfair labor practice foundherein. Under the circumstances, as the Board stated inBell Co., 243 NLRB 977, 979 (1979), "[i]t is not hard toconclude that [SE!] succeeded to [SCI's] business withknowledge of the unfair labor practices committed by[SCI], because [Lander and Pieroth], the operatinghead(s) of both Companies, [were themselves] responsi-ble for the commission of most of the unfair practicesand [were] certainly aware of them all."2120 For a more complete description of when the charge was filed inBell Co., in relationship to the successor's takeover of the predecessor'sbusiness, see Bell Co., 225 NLRB 474 (1976), and NLRB v. Bell Co., 561F.2d 1264 (7th Cir. 1977).21 See also Ocoma Foods Co., 186 NLRB 697, 701-702 (1970), andThomas Engine Corp., 179 NLRB 1029, '1042 (1970), in which importantofficials of predecessor employers who participated in the predecessors'unfair labor practices continued in similar capacities for the successors,the Board imputed the officials' knowledge of these practices to the suc-cessor. Cf Golden State Bottling v. NLRB, 414 U S. 168, 173 (1973). Inote that neither Pieroth nor Lander testified that Ins failure to give theUnion an opportunity to engage in "effects]' bargaining was the result oftheir ignorance of the law. In this regard, I am persuaded that as a matterof law it must be presumed that they knew they were committing anContinued 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn view of this and, as I have found supra, because Re-spondent SEI is a successor employer within the mean-ing of the Act, I find, therefore, that SEI is a successorto SCI, as successor is defined in Golden State Bottling,and that Respondents SCI and SEI are jointly and sever-ally liable for the backpay due to the unit employeesunder the limited backpay remedy recommended in thiscase.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERA. Respondent Signal Communications, Inc., Seattle,Washington, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Refusing to bargain with International Brotherhoodof Electrical Workers, Local 46, with respect to the ef-fects on its electronic technicians of its decision to closeits Seattle facility.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Jointly and severally with Respondent SignalEquipment, Inc. pay the electronic technicians who wereterminated from its Seattle facility on October 15, 1985,for the period set forth in the remedy section of this de-cision.(b)On request, bargain collectively with the above-named labor organization, with respect to the effects onits electronic technicians of its decision to close its Seat-tle facility, and reduce to writing any agreement reachedas a result of such bargaining.(c)Establish a preferential hiring list of all electronictechnicians, following the system of seniority providedfor under the collective-bargaining contract with theabove-named labor organization and, if operations areever resumed anywhere in the Seattle, Washington area,offer reinstatement to those employees. If, however, Re-spondent were to resume its operations at its former Se-attle, Washington facility, it shall offer all the electronictechnicians reinstatement to their former or substantiallyequivalent positions,(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.unfair labor practice when they engaged in this conduct because at thetime it had been the law, for at least 20 years that an employer was obli-gated under the Act to afford a umon an opportunity to engage in "ef-fects" bargaining when the employer terminated employees as the resultof a cessation of its business operations.22 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(e) Mail a copy of the attached notice marked "Ap-pendix A"23 to each of the electronic technicians whowas employed by Respondent at its Seattle facility imme-diately prior to Respondent's cessation of operations onOctober 15, 1985. Copies of the notices, on forms pro-vided by the Regional Director for Region 19, afterbeing signed by Respondent's authorized representative,shall be mailed immediately on receipt as hereinabove di-rected.(I) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B. Respondent Signal Equipment, Inc., Seattle, Wash-ington, its officers, agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain with International Brotherhoodof Electrical Workers, Local 46, as the exclusive bargain-ing representative of the employees in the following ap-propriate unit:All employees employed as electronic technicians atits Seattle, Washington facility; but excluding engi-neers, office clerical employees, confidential em-ployees, management trainees, administrative em-ployees, and supervisors as defined by the Act.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therighs guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the above-named labororganization as the exclusive representative of employeesin the appropriate unit with respect to terms and condi-tions of employment and, if an understanding is reached,embody the understanding in a signed agreement.(b) Jointly and severally with Respondent Signal Com-munications, Inc. pay the electronic technicians whowere terminated by that employer on October 15, 1985,for the period set forth in the remedy section of this de-cision.(c) Post at its facility in Seattle, Washington, copies ofthe attached notice marked "Appendix."24 Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.23 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."24 See fn. 23, supra. SIGNAL COMMUNICATIONS431APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with InternationalBrotherhood of Electrical Workers, Local 46, with re-spect to the effects of our decision to close our Seattlefacility on our electronic technicians.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL, on request, bargain collectively with theabove-named Union, with respect to the effects on ourelectronic technicians of our decision to close our Seattlefacility, and reduce to writing any agreement reached asa result of such bargaining.WE WILL establish a preferential hiring list of all elec-tronic technicians, following the system of seniority pro-vided for under the collective-bargaining contract withthe above-named Union and, if we ever resume oper-ations anywhere in the Seattle area, offer reinstatementto ,those employees. If, however, we resume operationsat our former Seattle facility, we shall offer all the elec-tronic technicians reinstatement to their former or sub-stantially equivalent positions.WE WILL, jointly and severally with Signal Equip-ment, Inc., pay the electronic technicians we terminatedon October 15, 1985, from our Seattle facility theirnormal wages' for a period of time required by the Na-tional Labor Relations Board.SIGNAL COMMUNICATIONS, INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with InternationalBrotherhood of Electrical Workers, Local 46, as the ex-clusive bargaining representative of the employees in thefollowing appropriate unit:All employees employed as electronic technicians atour Seattle, Washington facility; but excluding engi-neers, office clerical employees, confidential em-ployees, management trainees, administrative em-ployees, and supervisors as defined by the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL, on request, bargain with the above-namedUnion as the exclusive representative of employees in theappropriate unit with respect to terms and conditions ofemployment and, if an understanding is reached, embodythe understanding in a signed agreement.WE WILL, jointly and severally with Signal Communi-cations, Inc., pay the electronic technicians terminatedby that employer on October 15, 1985, from its Seattlefacility their normal wages for a period of time requiredby the National Labor Relations Board.SIGNAL EQUIPMENT, INC.